 



Exhibit 10.32
LEASE BETWEEN
SOBRATO INTERESTS AND XENOPORT, INC.

 



--------------------------------------------------------------------------------



 



Table Of Contents

                    Page
 
         
1.
  PARTIES     1
2.
  PREMISES     1
3.
  USE     1
4.
  TERM AND RENTAL     1
5.
  SECURITY DEPOSIT     2
6.
  LATE CHARGES     2
7.
  CONSTRUCTION     3
8.
  POSSESSION     6
9.
  COVENANTS TO SURRENDER     7
10.
  USES PROHIBITED     7
11.
  ALTERATIONS AND ADDITIONS     8
12.
  MAINTENANCE OF PREMISES     8
13.
  HAZARD INSURANCE     11
14.
  TAXES     12
15.
  UTILITIES     12
16.
  ABANDONMENT     12
17.
  FREE FROM LIENS     12
18.
  COMPLIANCE WITH GOVERNMENTAL REGULATIONS     13
19.
  TOXIC WASTE AND ENVIRONMENTAL DAMAGE     13
20.
  LANDLORD’S LIABILITY     15
21.
  ADVERTISEMENTS AND SIGNS     16
22.
  ATTORNEY’S FEES     16
23.
  TENANT’S DEFAULT     16
24.
  SURRENDER OF LEASE     18
25.
  THIS PARAGRAPH INTENTIONALLY LEFT BLANK     18
26.
  LANDLORD’S DEFAULT     18
27.
  NOTICES     18
28.
  ENTRY BY LANDLORD     18
29.
  DESTRUCTION OF PREMISES     19
30.
  ASSIGNMENT OR SUBLEASE     20

i



--------------------------------------------------------------------------------



 



Table Of Contents
(CONTINUED)

                    Page
 
         
31.
  CONDEMNATION     23
32.
  EFFECTS OF CONVEYANCE     23
33.
  SUBORDINATION     24
34.
  WAIVER     24
35.
  HOLDING OVER     24
36.
  SUCCESSORS AND ASSIGNS     25
37.
  ESTOPPEL CERTIFICATES     25
38.
  OPTION TO EXTEND THE LEASE TERM     25
39.
  OPTIONS     27
40.
  QUIET ENJOYMENT     27
41.
  BROKERS     27
42.
  AUTHORITY OF PARTIES     27
43.
  MISCELLANEOUS PROVISIONS     27

EXHIBIT “A” — PREMISES AND PROJECT
EXHIBIT “B” — DRAFT LETTER OF CREDIT
EXHIBIT “C” — TENANT IMPROVEMENT CONSTRUCTION
EXHIBIT “D” — HVAC SPECIFICATIONS

ii



--------------------------------------------------------------------------------



 



     1. PARTIES: This Lease, is entered into on this 29th day of February, 2008,
by and between SOBRATO INTERESTS, a California limited partnership, whose
address is 10600 North De Anza Boulevard, Suite 200 Cupertino, CA 95014 and
XENOPORT, INC., a Delaware corporation, whose address is 3410 Central
Expressway, Santa Clara, California, 94304, hereinafter called respectively
Landlord and Tenant.
     2. PREMISES: Landlord hereby leases to Tenant, and Tenant leases from
Landlord those certain Premises with the appurtenances, situated in the City of
Santa Clara, County of Santa Clara, State of California, and more particularly
described as follows, to-wit:
That certain real property commonly known and designated as 3400 Central
Expressway (“Building”) consisting of the entire second floor and a portion of
the first floor of the Building containing approximately 58,744 square feet
together with 193 parking stalls in a project consisting of a total of five
(5) buildings, including the Building, totaling 412,171 square feet (“Project”)
as outlined in red on Exhibit “A”. Said stalls shall be available for Tenant’s
exclusive use but shall not be designated or segregated from the balance of the
parking area.
     3. USE: Tenant shall use the Premises only for the following purposes and
shall not change the use of the Premises without the prior written consent of
Landlord: Office, laboratory research, development, testing, light
manufacturing, ancillary warehouse, and related legal uses. Tenant shall be
entitled to utilize Hazardous Materials in compliance with laws in accordance
with Section 19 of the Lease. Landlord makes no representation or warranty that
any specific use of the Premises desired by Tenant is permitted pursuant to any
Laws.
     4. TERM AND RENTAL: The term (“Lease Term”) shall be for sixty (60) months,
commencing on the Commencement Date (as hereinafter defined), and ending
60 months thereafter (“Expiration Date”). In addition to all other sums payable
by Tenant under this Lease, Tenant shall pay as base monthly rent (“Base Monthly
Rent”) for the Premises pursuant to the following schedule:

     
Months 01 — 04:
  $0.00 per month
Months 05 — 12
  $102,802.00 per month
Months 13 — 24:
  $105,886.00 per month
Months 25 — 36:
  $109,063.00 per month
Months 37 — 48:
  $112,335.00 per month
Months 49 — 60:
  $115,705.00 per month

     Base Monthly Rent shall be due on the first day of each calendar month
during the Lease Term. All sums payable by Tenant under this Lease shall be paid
in lawful money of the United States of America, without offset or deduction,
and shall be paid to Landlord at such place or places as may be designated from
time to time by Landlord. Base Monthly Rent for any period less than a calendar
month shall be a pro rata portion of the monthly installment. Concurrently with
Tenant’s execution of this Lease, Tenant shall pay to Landlord the sum of One
Hundred

1



--------------------------------------------------------------------------------



 



Two Thousand Eight Hundred Two and No/100 Dollars ($102,802.00) as prepaid rent
for the first month of the Lease.
     5. SECURITY DEPOSIT: Concurrently with Tenant’s execution of this Lease,
Tenant has deposited with Landlord the sum of One Hundred Thousand and No/100
Dollars ($100,000.00) (“Security Deposit”). Landlord shall not be deemed a
trustee of the Security Deposit, may use the Security Deposit in business, and
shall not be required to segregate it from its general accounts. Tenant shall
not be entitled to interest on the Security Deposit. If Tenant defaults with
respect to any provisions of the Lease beyond applicable notice and cure
periods, including but not limited to the provisions relating to payment of Base
Monthly Rent or other charges, Landlord may, to the extent reasonably necessary
to remedy Tenant’s default, use any or all of the Security Deposit towards
payment of the following: (i) Base Monthly Rent or other charges in default;
(ii) any other amount which Landlord may spend or become obligated to spend by
reason of Tenant’s default, including, but not limited to, Tenant’s failure to
restore or clean the Premises following vacation thereof. If any portion of the
Security Deposit is so used or applied, Tenant shall, within ten (10) days after
written demand from Landlord, deposit cash with Landlord in an amount sufficient
to restore the Security Deposit to its full original amount, and shall pay to
Landlord such other sums as necessary to reimburse Landlord for any sums paid by
Landlord. Tenant may not assign or encumber the Security Deposit without the
consent of Landlord. Any attempt to do so shall be void and shall not be binding
on Landlord. The Security Deposit shall be returned to Tenant within thirty (30)
days after the Expiration Date and surrender of the Premises to Landlord, less
any amount deducted in accordance with this Section, together with Landlord’s
written notice itemizing the amounts and purposes for such deduction.
Landlord agrees that in lieu of a cash Security Deposit, Tenant may deposit a
letter of credit (“Letter of Credit”) substantially in the form attached hereto
as Exhibit “B”. Landlord shall be entitled to draw against the Letter of Credit
in the event of a default by Tenant beyond applicable notice and cure periods,
provided only that an authorized agent of Landlord certifies to the issuer of
the Letter of Credit that Tenant is in default under the Lease beyond applicable
notice and cure periods and that Landlord is entitled under the Lease to draw
the requested amount. Tenant shall keep the Letter of Credit in effect during
the entire Lease Term, as the same may be extended, plus a period of four
(4) weeks after expiration of the Lease Term. At least thirty (30) days prior to
expiration of any Letter of Credit, the term thereof shall be renewed or
extended for a period of at least one (1) year. Tenant’s failure to so renew or
extend the Letter of Credit shall be a material default of this Lease by Tenant.
In the event Landlord draws against the Letter of Credit, Tenant shall replenish
the existing Letter of Credit or cause a new Letter of Credit to be issued such
that the aggregate amount of letters of credit available to Landlord at all
times during the Lease Term is the amount of the Security Deposit originally
required.
     6. LATE CHARGES: Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Monthly Rent due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to,
administrative, processing, accounting charges, and late charges, which may be
imposed on Landlord by the terms of any contract, revolving credit, mortgage or
trust deed covering the Premises. Accordingly, if any installment of Base
Monthly Rent due from Tenant shall not be received by Landlord or Landlord’s
designee within ten (10) days after written notice from Landlord that such
amount is due, Tenant shall pay to Landlord a

2



--------------------------------------------------------------------------------



 



late charge equal to five (5%) percent of such overdue amount which shall be due
and payable with the payment then delinquent. Landlord agrees to waive said late
charge in the event the Base Monthly Rent or other sum due is received within
five (5) days after receipt by Tenant of Landlord’s notice to quit or pay rent.
The parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Landlord will incur by reason of late payment by Tenant.
Acceptance of such late charge by Landlord shall in no event constitute a waiver
of Tenant’s default with respect to such overdue amount, nor prevent Landlord
from exercising any of the other rights and remedies granted hereunder. In the
event that a late charge is payable hereunder, whether or not collected, for
three (3) consecutive installments of Base Monthly Rent, then rent shall
automatically become due and payable quarterly in advance, rather than monthly,
notwithstanding any provision of this Lease to the contrary.
IT IS FURTHER MUTUALLY AGREED BETWEEN THE PARTIES AS FOLLOWS:
     7. CONSTRUCTION:
          A. Tenant Improvement Construction: Landlord shall cause the
improvements to the interior of the Premises (“Tenant Improvements”) to be
constructed by Landlord’s affiliated construction company, Sobrato Construction
Corporation (the “General Contractor”), in accordance with plans and outline
specifications to be attached as Exhibit “C” (“Tenant Improvement Plans and
Specifications”) and to be completed approximately one hundred twenty (120) days
following the surrender of the Premises by Advanced Medical Optics, Inc.
(“AMO”), but in any event no later than December 1, 2008. For purposes of this
Lease, the Tenant Improvements Plans and Specifications shall be prepared, at
Tenant’s expense by an architect selected by Tenant (“Tenant’s Architect”). The
Tenant Improvement Plans and Specifications shall be completed for all aspects
of the work by April 1, 2008 with all detail necessary for submittal to the city
for issuance of building permits and for construction and shall include any
information required by the relevant agencies regarding Tenant’s use of
Hazardous Materials if applicable. The materials and finishes utilized in
construction of the Tenant Improvements shall be consistent in quality with
those of the Project in the reasonable opinion of Landlord. Subject to any event
of Force Majeure, Tenant shall not have the right to delay the completion of the
Tenant Improvement Plans and Specifications. The Tenant Improvement Plans and
Specifications shall be prepared in sufficient detail to allow the General
Contractor to construct the Tenant Improvements. The Tenant Improvements shall
not be removed or altered by Tenant without the prior written consent of
Landlord. Upon expiration of the Lease Term or any earlier termination of the
Lease, the Tenant Improvements shall become the property of Landlord and shall
remain upon and be surrendered with the Premises, and title thereto shall
automatically vest in Landlord without any payment therefore.
     Landlord shall use its best efforts to obtain a building permit from the
City of Santa Clara for the Tenant Improvements and thereafter to cause the
General Contractor to substantially complete the Tenant Improvements. The Tenant
Improvements shall be deemed substantially complete when (i) the Tenant
Improvements have both been substantially completed in accordance with the
Tenant Improvement Plans and Specifications, as evidenced by the issuance of a
certificate of occupancy or its equivalent by the appropriate governmental
authority, and (ii) Tenant’s Architect has certified that the Tenant
Improvements has been completed in accordance with the Tenant Improvement Plans
and Specifications. Installation of (i) Tenant’s data and

3



--------------------------------------------------------------------------------



 



phone cabling, (ii) Tenant’s furniture, or (iii) the exterior landscaping shall
not be required in order to deem the Tenant Improvements Substantially Complete.
          B. Change Orders: Subject to the reasonable approval by Landlord,
Tenant shall have the right to order changes in the manner and type of
construction of the Tenant Improvements. Upon request and prior to Tenant’s
submitting any binding change order, Landlord shall cause the General Contractor
to promptly provide Tenant with written statements of the cost to implement and
the time delay and increased construction costs associated with any proposed
change order, which statements shall be binding on General Contractor. If no
time delay or increased construction cost amount is noted on the written
statement, the parties agree that there shall be no adjustment to the
construction cost or the Commencement Date associated with such change order. If
ordered by Tenant, Landlord shall cause the General Contractor to implement such
change order and the cost of constructing the Tenant Improvements shall be
increased or decreased in accordance with the cost statement previously
delivered by General Contractor to Tenant for any such change order.
          C. Pricing: Within fifteen (15) days after completion of the Tenant
Improvement Plans and Specifications, Landlord shall cause the General
Contractor to submit to Tenant competitive bids, solicited from at least three
(3) subcontractors for each aspect of the work in excess of Fifty Thousand and
No/100 Dollars ($50,000.00) related to the Tenant Improvements. Landlord shall
cause the General Contractor to utilize the low bid in each case unless Tenant
approves General Contractor’s use of another subcontractor, and the cost of the
Tenant Improvements shall be equal to (i) the bid amounts as approved by Tenant,
(ii) a five percent (5%) contingency to protect the General Contractor against
cost overruns, and (iii) the General Contractor fee specified in Section 7(I)
below (“Tenant Improvement Budget”). Upon Tenant’s written approval of the
Tenant Improvement Budget, which approval shall not be unreasonably withheld or
delayed, Landlord and Tenant shall be deemed to have given their respective
approvals of the final Tenant Improvement Plans and Specifications on which the
cost estimate was made, and Landlord shall cause the General Contractor to
proceed with the construction of the Tenant Improvements. If Tenant does not
specifically approve or disapprove the Tenant Improvement Budget within seven
(7) business days of submission, Tenant shall be deemed to have approved the
bids. Should Tenant disapprove the Tenant Improvement Budget within seven
(7) business days from receipt of same, the Tenant’s Architect shall have five
(5) business days following disapproval to make modifications to the design and
resubmit revised Tenant Improvement Plans to the General Contractor for pricing.
The General Contractor shall thereafter have five (5) business days to price the
changes with the low bidder from each trade and resubmit revised pricing to
Tenant for approval which must be given within two (2) business days of
submission or a Tenant Delay shall be deemed to have occurred pursuant to
Section 5(F)(1) below.
          D. Tenant Improvement Costs: Tenant shall pay all costs associated
with the Tenant Improvements. The cost of Tenant Improvements shall consist of
only the following to the extent actually incurred by General Contractor in
connection with the construction of Tenant Improvements: construction costs, all
permit fees, construction taxes or other costs imposed by governmental
authorities related to the Tenant Improvements, and the General Contractor’s
overhead and profit. During the course of construction of Tenant Improvements,
Landlord shall cause the General Contractor to deliver to Tenant not more than
once each

4



--------------------------------------------------------------------------------



 



calendar month a written request for payment (“Progress Invoice”) which shall
include and be accompanied by General Contractor’s certified statements setting
forth the amount requested, certifying the percentage of completion of each item
for which reimbursement is requested. Tenant shall pay directly to the General
Contractor the amount due pursuant to the Progress Invoice, within fifteen
(15) days after Tenant’s receipt of the above items.
          E. Force Majeure: Any prevention, delay or stoppage due to strikes,
lockouts, inclement weather, labor disputes, inability to obtain labor,
materials, fuel or reasonable substitutes therefor, governmental restrictions,
regulations, controls, civil commotion, fire or other act of God, and other
causes beyond the reasonable control of Landlord (except financial inability)
shall extend the dates contained in this Section 7 by a period equal to the
period of any said prevention, delay or stoppage. If Landlord cannot obtain
building permits or substantially complete the Tenant Improvements by the dates
set forth herein, this Lease shall not be void or voidable nor shall Landlord be
liable for any loss or damage resulting therefrom.
          F. Delays:
               1. Tenant Delays: A “Tenant Delay” shall mean any delay in
substantial completion of the Building as a result of any of the following:
(i) Tenant’s failure to complete or approve the Tenant Improvement Plans by the
dates set forth in Section 7(A), (ii) changes to the plans requested by Tenant
which delay the progress of the work, (iii) Tenant’s request for materials
components, or finishes which are not available in a commercially reasonable
time given the target Commencement Date, (iv) Tenant’s failure to make a
progress payment for Tenant Improvement costs as provided in Section 7(D),
(v) Tenant’s request for more than one (1) rebidding of the cost of all or a
portion of the work, and (vi) any errors or omissions in the Tenant Improvement
Plans provided by Tenant’s architect. Notwithstanding anything to the contrary
set forth in this Lease, and regardless of the actual date the Premises are
substantially complete, the Commencement Date shall be deemed to be the date the
Commencement Date would have occurred if no Tenant Delay had occurred as
reasonably determined by Landlord. In addition, if a Tenant Delay results in an
increase in the cost of the labor or materials, Tenant shall pay the cost of
such increases.
               2. Landlord Delays: A “Landlord Delay” shall mean any delay in
substantial completion of the Premises as a result of or any act or omission of
Landlord or its agents or contractors (“Landlord Delay”), Landlord Delay. The
term Landlord Delay shall include, but shall not be limited to any:
(a) Landlord’s delay in giving of authorizations or approvals with regard to the
Tenant Improvements; (b) delay attributable to the acts or failures to act of
Landlord, its agents or contractors, where such acts or failures to act delay
the completion of the Tenant Improvements; (c) delay attributable to the
material interference of Landlord, its agents or contractors with the completion
of the Tenant Improvements; (d) delay attributable to Landlord giving Tenant’s
architect incorrect or incomplete Building requirements or base Building plans;
and (e) delay caused by the failure of the base Building to comply with
applicable laws. The Commencement Date shall be delayed for each day in
substantial completion of the Premises, to the extent such delay arises from a
Landlord Delay.
          G. Punch List & Warranty: After Tenant Improvements are substantially
complete, Landlord shall cause the General Contractor to correct within fifteen
(15) days any

5



--------------------------------------------------------------------------------



 



construction defect or other “punch list” item which Tenant brings to General
Contractor’s attention. All such work shall be performed so as to reasonably
minimize the interruption to Tenant and its activities on the Premises. General
Contractor shall provide a standard contractor’s warranty with respect to the
Tenant Improvements for twelve (12) months from the Commencement Date. Such
warranty shall exclude routine maintenance, damage caused by Tenant’s negligence
or misuse, damages arising from any deficiency in the Tenant Improvement plans
and specifications provided by Tenant’s architect, and acts of God.
          H. Other Work by Tenant: All work not described in the Specifications
or Tenant Improvement Plans and Specifications, such as furniture, telephone
equipment, telephone wiring and office equipment work, shall be furnished and
installed by Tenant at Tenant’ cost.
          I. General Contractor Overhead & Profit: As compensation to General
Contractor for its services related to construction of the Tenant Improvements,
General Contractor shall receive a fee of seven percent (7%) of the cost of
construction to cover all of the following: construction supervision and
administration, temporary on-site facilities, home office administration,
supervision, and coordination and construction profit. Except as provided
therein, Landlord or General Contractor shall not receive any other fee or
payment from Tenant in connection with the General Contractor’s services.
          J. Landlord Work: In addition to all Tenant Improvement work being
performed, Landlord at Landlord’s sole cost and expense (for purposes of
clarification, such cost and expense shall not be amortized as a Common Area
Cost for Section 12(B)) shall, as soon as practicable but within approximately
one hundred twenty (120) days following the surrender of the Premises by AMO,
and in any event no later than December 1, 2008, repair the Building roof to
good and serviceable condition, remove the large interior staircase within the
Premises between the first and second floors of the Building and restore the
finishes and floor of the Premises to a separately demised space and replace the
HVAC System per the attached Exhibit D (collectively, the “Landlord Work”).
     8. POSSESSION: The parties acknowledge that the Premises are currently
occupied by AMO under an existing lease with Landlord that is due to expire on
or about May 30, 2008 (the “AMO Lease”). The “Commencement Date” shall occur
upon substantial completion of the Tenant Improvements and Landlord Work by
Landlord, as certified in writing by the General Contractor and Landlord. On the
Commencement Date, Landlord shall deliver, and Tenant shall accept, possession
of the Premises and enter into occupancy of the Premises on the Commencement
Date. Tenant acknowledges that it has had an opportunity to conduct, and has
conducted, such inspections of the Premises as it deems necessary to evaluate
its condition. Tenant agrees to accept possession of the Premises in its then
existing condition (latent defects excepted), subject to Landlord’s obligations
in Section 7 to complete the Tenant Improvements and Landlord Work, and further
provided that the Premises are then in broom clean condition and in as good
condition as they exist at the time of Lease execution. If Landlord, for any
reason whatsoever, cannot deliver possession of the said Premises to Tenant at
the Commencement Date, this Lease shall not be void or voidable, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom; but in
that event the Commencement Date and Expiration Date of the Lease and all other
dates affected thereby shall be revised to conform to the date of Landlord’s
delivery of possession.

6



--------------------------------------------------------------------------------



 



Landlord shall provide Tenant with access to the Premises for Tenant’s design of
the Tenant Improvements and for the installation of Tenant’s wiring, data
cabling, phone system, equipment and furniture. In addition, effective June 1,
2008, Tenant shall be permitted to occupy a portion of the 1st floor of the
building to accommodate reasonable workspace for at least twenty (20) people
until Landlord is able to deliver possession of the Premises to Tenant. Such
early access to the Premises by Tenant shall be upon all the terms and
conditions of the Lease and such space shall be in reasonable working
conditions, except that no Base Monthly Rent shall be due and Tenant shall be
required to pay operating expenses only for the square footage Tenant actually
occupies, until the Commencement Date.
     9. COVENANTS TO SURRENDER: Tenant agrees on the Expiration Date, or on the
sooner termination of this Lease, to surrender the Premises to Landlord in good
condition and repair, reasonable wear and tear excepted and damage by casualty
excepted. “Good condition” shall mean that the interior walls, floors, suspended
ceilings, and carpeting within the Premises will be cleaned to reasonably good
condition, normal wear and tear excepted and damage by casualty excepted. Tenant
agrees, at its sole cost, to remove all phone and data cabling from the
suspended ceiling installed by Tenant and repair or replace broken ceiling
tiles, and relevel the ceiling if required as a result of such repair or
replacement. At the expiration of the Lease Term, Landlord shall not have the
right to require that Tenant remove from the Premises any Alterations made with
Landlord’s consent unless Landlord, at the time of granting such consent,
indicates that the subject Alteration must be removed upon the expiration of the
Lease Term. With respect to Permitted Alterations as defined in Section 11
below, Tenant shall ascertain from Landlord before installing such Permitted
Alterations whether Landlord desires to have any such Permitted Alterations
removed. If Landlord shall so instruct prior to Tenant’s installation of such
Alteration or Permitted Alterations, Tenant shall, at Tenant’s sole cost and
expense, remove such Alterations and Permitted Alterations as Landlord requires
and shall repair any damage to the Building which results from Tenant’s removal
of any Alterations, Permitted Alterations, and any of Tenant’s equipment, trade
fixtures, and components, and shall repair and restore said Premises or such
parts thereof before the Expiration Date. Such repair and restoration shall
include causing the Premises to be brought into compliance with all applicable
building codes and laws in effect at the time of the removal to the extent such
compliance is necessitated by the repair and restoration work. Tenant, on or
before the Expiration Date or sooner termination of this Lease, shall remove all
its personal property and trade fixtures from the Premises, and all property and
trade fixtures not so removed shall be deemed to be abandoned by Tenant. If the
Premises are not surrendered at the Expiration Date or sooner termination of
this Lease in the condition required by this paragraph, Tenant shall indemnify,
defend, and hold harmless Landlord against loss or liability resulting from
delay by Tenant in so surrendering the Premises including, without limitation,
any claims made by any succeeding tenant founded on such delay.
     10. USES PROHIBITED: Tenant shall not commit, or suffer to be committed,
any waste upon the said Premises, or any nuisance, or other act or thing which
may disturb the quiet enjoyment of any other tenant in or around the Building or
allow any sale by auction upon the Premises, or allow the Premises to be used
for any unlawful or objectionable purpose, or place any loads upon the floor,
walls, or ceiling which endanger the structure, or use any machinery or
apparatus which will in any manner vibrate or shake the Building, or place any
harmful liquids, waste materials, or hazardous materials in the drainage system
of, or upon or in the soils surrounding the Building. No materials, supplies,
equipment, finished products or semi-finished

7



--------------------------------------------------------------------------------



 



products, raw materials or articles of any nature or any waste materials,
refuse, scrap or debris shall be stored upon or permitted to remain on any
portion of the Premises outside of the Building except in enclosed conforming
structures without Landlord’s prior approval, which approval may be withheld in
its sole discretion.
     11. ALTERATIONS AND ADDITIONS: Tenant shall not make any alterations or
additions to the Premises (“Alterations”) without (i) the written consent of
Landlord first obtained (which consent shall not be unreasonably withheld,
conditioned or delayed), and (ii) delivering to Landlord the proposed
architectural and structural plans for all such Alterations affecting the
Building structure or systems. After obtaining Landlord’s consent, which consent
shall state whether or not Landlord will require Tenant to remove such
Alteration at the expiration or earlier termination of this Lease, Tenant shall
not proceed to make such Alterations until Tenant has: (i) obtained all required
governmental approvals and permits, and (ii) provides Landlord seven (7) days’
notice prior to beginning construction so Landlord can post a notice of
nonresponsibility. Tenant agrees to provide Landlord (i) written notice of the
anticipated and actual start-date of the work, (ii) a complete set of half-size
(15” X 21”) vellum as-built drawings, and (iii) a certificate of occupancy for
the work upon completion of the Alterations, if necessary. All Alterations shall
be constructed in compliance with all applicable building codes and laws
including, without limitation, the Americans with Disabilities Act of 1990 as
amended from time to time. Upon the Expiration Date, all Alterations, except
movable furniture and trade fixtures, shall become a part of the realty and
belong to Landlord but shall nevertheless be subject to removal by Tenant as
provided in Section 9 above. Alterations which are not deemed as trade fixtures
include heating, lighting, electrical systems, air conditioning, walls,
carpeting, or any other installation which has become an integral part of the
Premises. All Alterations shall be maintained, replaced or repaired by Tenant at
its sole cost and expense. Notwithstanding the foregoing, Tenant shall be
entitled without obtaining Landlord’s consent, to make Alterations which do not
affect the structure of the Building or which do not cost more than Seventy Five
Thousand Dollars ($75,000.00) per Alteration (“Permitted Alterations”);
provided, however, that Tenant shall still be required to comply with all other
provisions of this paragraph. All Alterations shall be maintained, replaced or
repaired at Tenant’s sole cost and expense. Tenant acknowledges Landlord’s right
to and hereby consents to construction of additional building(s) on the land
where the Premises are located or on adjacent land owned by Landlord.
     12. MAINTENANCE OF PREMISES:
          A. Landlord and Tenant’s Obligations Regarding Common Area Costs:
Landlord shall maintain the Common Areas of the Project in good order, condition
and repair. Tenant agrees to reimburse Landlord for the expenses resulting from
Landlord’s payment of Common Area Costs as defined in Section 12(B) incurred by
Landlord because the cost is not directly allocable to or payable by a single
tenant in the Building or the Project. Tenant agrees to pay Tenant’s Allocable
Share as defined in Section 12(C) of the Common Area Costs, as additional
rental, within thirty (30) days of written invoice from Landlord.
          B. Common Area Costs: For purposes of calculating Tenant’s Allocable
Share of Building and of Project Costs, the term “Common Area Costs” shall mean
all costs and expenses of the nature hereinafter described which are incurred in
connection with ownership and operation of the Building or the Project in which
the Premises are located, as the case may

8



--------------------------------------------------------------------------------



 



be not directly allocable to or payable by a single tenant in the Building or
the Project, together with such additional facilities as may be determined by
Landlord to be reasonably desirable or necessary to the ownership and operation
of the Building and/or Project. All costs and expenses shall be determined in
accordance with generally accepted accounting principles which shall be
consistently applied (with accruals appropriate to Landlord’s business),
including but not limited to, the following: (i) common area utilities,
including water and power and lighting to the extent not separately metered;
(ii) common area maintenance and service agreements for the Building or the
Project and the equipment therein including, without limitation, common area
janitorial services, alarm and security services, exterior window cleaning, and
maintenance of sidewalks, landscaping, waterscape, parking areas, and driveways;
(iii) insurance premiums and costs, including without limitation, the premiums
and cost of fire, casualty and liability coverage and rental abatement and
earthquake (if commercially available) insurance applicable to the Building or
Project; (iv) repairs, replacements and general maintenance (excluding repairs
and general maintenance paid by proceeds of insurance or by Tenant or other
third parties, and repairs or alterations attributable solely to tenants of the
Building or Project other than Tenant); and (v) all real estate taxes, special
assessments, service payments in lieu of taxes, excises, transit charges,
housing fund assessment, levies, fees or charges and including any substitutes
or additions thereto which may occur during the Lease Term (and Renewal Terms,
if any) of this Lease which are assessed, or imposed by any public authority
upon the Building or Project, the act of entering this Lease, the occupancy by
Tenant, the rent provided for in this Lease and including real estate tax
increases due to a sale or transfer of the Building or the Project, in which the
Premises are located, as such taxes are levied or appear on the City and County
tax bills and assessment rolls. Common Area Costs shall specifically exclude
(i) costs and impact fees resulting from new construction, (ii) costs incurred
in connection with the presence of any Hazardous Material, except to the extent
caused by the release or emission of the Hazardous Material in question by
Tenant, and (iii) costs associated with restoration of any casualty. All special
assessments shall be paid over the longest period allowed by the taxing
authority. This shall be a Net Lease and the Base Monthly Rent shall be paid to
Landlord absolutely net of all costs and expenses. The provision for payment of
Common Area Costs by means of periodic payment of Tenant’s Allocable Share of
Building and/or Project Costs are intended to pass on to Tenant and reimburse
Landlord for all costs of operating and managing the Building and/or Project.
          C. Tenant’s Allocable Share: For purposes of prorating Common Area
Costs which Tenant shall pay, Tenant’s Allocable Share of Building Costs is
computed by multiplying the total Common Area Costs for services shared by the
Building by a fraction, the numerator of which is the rentable square footage of
the Premises and the denominator of which is the total rentable square footage
of the Building (excluding common areas). Tenant’s Allocable Share of Project
Costs shall be computed on a shared service by service basis, by multiplying the
total Common Area Costs for services shared by the Building and one or more
buildings in the Project by a fraction, the numerator of which is the rentable
square footage of the Premises and the denominator of which is the total
rentable square footage of the Buildings in the Project which share the
services. It is understood and agreed that Tenant’s obligation to share in
Common Area Costs shall be adjusted to reflect the commencement and termination
dates of the Lease Term and are subject to recalculation in the event of
expansion of the Building or Project.

9



--------------------------------------------------------------------------------



 



          D. Waiver of Liability: Failure by Landlord to perform any defined
services, or any cessation thereof, when such failure is caused by accident,
breakage, repairs, strikes, lockout or other labor disturbances or labor
disputes of any character, or by any other cause, similar or dissimilar, beyond
the reasonable control of Landlord, shall not render Landlord liable in any
respect for damages to either person or property, nor be construed as an
eviction of Tenant, nor cause an abatement of rent nor relieve Tenant from
fulfillment of any covenant or agreement hereof. Should any of the equipment or
machinery utilized in supplying the services listed herein break down, or for
any cause cease to function properly, upon receipt of written notice from Tenant
of any deficiency or failure of any defined Services, Landlord shall use
reasonable diligence to repair the same promptly, but Tenant shall have no right
to terminate this Lease, and shall have no claim for rebate of rent or damages,
on account of any interruptions in service occasioned thereby or resulting
therefrom. Notwithstanding the foregoing, Tenant shall retain a claim for
damages in the event the interruption of service results from Landlord’s willful
misconduct, negligence or breach of this Lease. Tenant waives the provisions of
California Civil Code Sections 1941 and 1942 concerning the Landlord’s
obligation of tenantability and Tenant’s right to make repairs and deduct the
cost of such repairs from the rent. Landlord shall not be liable for a loss of
or injury to property, however occurring, through or in connection with or
incidental to furnishing, or its failure to furnish, any of the foregoing,
unless such loss or injury is due to the active negligence or willful misconduct
of Landlord.
          E. Tenant’s Obligations: Except as provided in Section 12 above,
Tenant shall, at its sole cost, keep, maintain, repair and replace said Premises
and appurtenances and every part hereof, including but not limited to, exterior
walls, roof, glazing, elevator, and the plumbing, electrical and HVAC systems
serving the Premises, and all the Tenant Interior Improvements in good and
sanitary order, condition, and repair (but excluding the structural roof, the
building foundation and load bearing walls, all of which Landlord shall repair
and maintain); normal wear and tear and damage by casualty excepted. Tenant
shall provide Landlord with a copy of a service contract between Tenant and
(i) a licensed air-conditioning and heating contractor which contract shall
provide for bi-monthly maintenance of all air conditioning and heating equipment
at the Premises; and (ii) a licensed elevator maintenance contractor which
contract shall provide for monthly maintenance of all elevator related systems.
Tenant shall pay the cost of all air-conditioning, heating and elevator
equipment repairs or replacements which are either excluded from such service
contract or any existing equipment warranties. All wall surfaces and floor tile
are to be maintained in an as good a condition as when Tenant took possession
free of holes, gouges, or defacements. Tenant agrees to limit attachments to
vinyl demountable wall surfaces exclusively to V-joints.
Tenant shall also be responsible for the preventive maintenance of the membrane
of the roof, which responsibility shall be deemed properly discharged if
(i) Tenant contracts with a licensed roof contractor who is reasonably
satisfactory to both Tenant and Landlord, at Tenant’s sole cost, to inspect the
roof membrane at least every six (6) months, with the first inspection due the
sixth (6th) month after the Commencement Date, and (ii) Tenant performs, at
Tenant’s sole cost, all preventive maintenance recommendations made by such
contractor within a reasonable time after such recommendations are made. Such
preventive maintenance might include acts such as clearing storm gutters and
drains, removing debris from the roof membrane, trimming trees overhanging the
roof membrane, applying coating materials to seal roof penetrations, repairing

10



--------------------------------------------------------------------------------



 



blisters, and other routine measures. Tenant shall provide to Landlord a copy of
such preventive maintenance contract and paid invoices for the recommended work.
     13. HAZARD INSURANCE:
          A. Tenant’s Use: Tenant shall not use, or permit said Premises, or any
part thereof, to be used, for any purpose other than that for which the said
Premises are hereby leased; and no use shall be made or permitted to be made of
the said Premises, nor acts done, which will cause an increase in premiums or a
cancellation of any insurance policy covering said Building, or any part
thereof, nor shall Tenant sell or permit to be kept, used or sold, in or about
said Premises, any article which may be prohibited by the standard form of fire
insurance policies. Tenant shall, at its sole cost and expense, comply with any
and all requirements, pertaining to said Premises, of any insurance organization
or company, necessary for the maintenance of reasonable fire and public
liability insurance, covering said Building and appurtenances.
          B. Landlord’s Insurance: Landlord agrees to purchase and keep in force
fire and extended coverage, earthquake (at Landlord’s election), and 12-month
rental loss insurance covering the Premises for the full replacement value of
the Building as determined by Landlord’s insurance company’s appraisers. Tenant
agrees to pay to the Landlord as additional rent, on demand, the full cost of
said insurance as evidenced by insurance billings to the Landlord, and in the
event of damage covered by said insurance, the amount of any deductible (as
reasonably approved by Tenant) under such policy. Payment shall be due to
Landlord within ten (10) days after written invoice to Tenant. Notwithstanding
the foregoing, Tenant’s obligation to pay for the cost of any earthquake
insurance premiums shall be limited to an amount equal or less than four
(4) times the cost of the fire and extended coverage premiums. It is understood
and agreed that Tenant’s obligation under this paragraph will be prorated to
reflect the commencement and termination dates of this Lease.
          C. Tenant’s Insurance: Tenant, at its sole cost, agrees to insure its
personal property and Alterations for amounts not to exceed their actual
insurable value and to obtain worker’s compensation and public liability and
property damage insurance for occurrences within the Premises with a
$5,000,000.00 combined single limit for bodily injury and property damage.
Tenant shall name Landlord and Landlord’s lender as an additional insured, shall
deliver a copy of the policies and renewal certificates to Landlord. All such
policies shall provide for thirty (30) days’ prior written notice to Landlord of
any cancellation, termination, or reduction in coverage.
          D. Waiver: Notwithstanding anything to the contrary in the Lease,
Landlord and Tenant hereby waive any and all rights each may have against the
other on account of any loss or damage occasioned to the Landlord or Tenant as
the case may be, or to the Premises or its contents, and which may arise from
any risk covered by their respective property insurance policies or would have
been covered had the waiving party carried the property insurance required to be
carried under this Lease, as set forth above. The parties shall obtain from
their respective insurance companies a waiver of any right of subrogation which
said insurance company may have against the Landlord or Tenant, as the case may
be.

11



--------------------------------------------------------------------------------



 



     14. TAXES: Tenant shall be liable and shall pay prior to delinquency, for
all taxes and assessments levied against personal property and trade or business
fixtures, and agrees to pay, as additional rental, all real estate taxes and
assessment installments (special or general) or other impositions or charges
which may be levied on the Premises, upon the occupancy of the Premises and
including any substitute or additional charges which may be imposed during, or
applicable to the Lease Term including real estate tax increases due to a sale
or other transfer of the Premises, as they appear on the City and County tax
bills during the Lease Term, and as they become due. It is understood and agreed
that Tenant’s obligation under this paragraph will be prorated to reflect the
commencement and termination dates of this Lease. In any time during the Lease
Term a tax, excise on rents, business license tax, or any other tax, however
described, is levied or assessed against Landlord, as a substitute in whole or
in part for taxes assessed or imposed on land or Buildings, Tenant shall pay and
discharge its pro rata share of such tax or excise on rents or other tax before
it becomes delinquent, except that this provision is not intended to cover net
income taxes, inheritance, gift or estate tax imposed upon the Landlord. In the
event that a tax is placed, levied, or assessed against Landlord and the taxing
authority takes the position that Tenant cannot pay and discharge its pro rata
share of such tax on behalf of the Landlord, then at the sole election of the
Landlord, the Landlord may increase the rental charged hereunder by the exact
amount of such tax and Tenant shall pay such increase as additional rent
hereunder.
     15. UTILITIES: Tenant shall pay directly to the providing utility all
water, gas, heat, light, power, telephone and other utilities supplied to the
Premises. Landlord shall not be liable for a loss of or injury to property,
however occurring, through or in connection with or incidental to furnishing or
failure to furnish any of utilities to the Premises and Tenant shall not be
entitled to abatement or reduction of any portion of the Base Monthly Rent so
long as any failure to provide and furnish the utilities to the Premises due to
any cause beyond the Landlord’s reasonable control. Notwithstanding anything to
the contrary, it is understood that Tenant, prior to the time the Expansion
Space is leased to a third party or Tenant, is the only occupant of the Building
and thus shall be responsible for all utilities associated therewith; provided,
however, that Tenant during such period shall not be responsible for any unusual
or unreasonable utility costs associated with the Expansion Space. In the event
Landlord leases the Expansion Space to a third party, Tenant shall then be
responsible for their pro-rata share of all utilities associated with the
Building pursuant to Section 12. It is further understood that Landlord shall
not be obligated to separately meter the Premises.
     16. ABANDONMENT: Tenant shall not abandon the Premises at any time during
the Lease Term; and if Tenant shall abandon or surrender said Premises, or be
dispossessed by process of law, or otherwise, any personal property belonging to
Tenant and left on the Premises shall be deemed to be abandoned, at the option
of Landlord, except such property as may be mortgaged to Landlord.
Notwithstanding the foregoing, Tenant shall be entitled to suspend its
operations on the Premises and vacate the Premises provided that Tenant
continues to timely pay rent and perform all other obligations of Tenant under
this Lease, and further provided that Tenant provides a security guard or other
reasonable security protection for the Premises.
     17. FREE FROM LIENS: Tenant shall keep the Premises and the Building free
from any liens arising out of any work performed, materials furnished, or
obligations incurred by Tenant or claimed to have been performed for Tenant. In
the event Tenant fails to discharge any

12



--------------------------------------------------------------------------------



 



such lien within ten (10) days after receiving notice of the filing, Landlord
shall be entitled to discharge such lien at Tenant’s expense and all resulting
costs incurred by Landlord, including attorney’s fees shall be due from Tenant
as additional rent.
     Notwithstanding the provisions of this Section 17, Tenant shall have the
right to contest such liens if Tenant obtains a bond equal to 150% of the amount
of such lien to prevent enforcement of the lien during such contest or otherwise
makes adequate provision to prevent enforcement of the lien during such contest.
     18. COMPLIANCE WITH GOVERNMENTAL REGULATIONS: Tenant shall, at its sole
cost and expense, comply with all of the requirements of all Municipal, State
and Federal authorities now in force, or which may hereafter be in force,
pertaining to the said Premises, and shall faithfully observe in the use of the
Premises all Municipal ordinances and State and Federal statutes now in force or
which may hereafter be in force. The judgment of any court of competent
jurisdiction, or the admission of Tenant in any action or proceeding against
Tenant, whether Landlord be a party thereto or not, that Tenant has violated any
such ordinance or statute in the use of the Premises, shall be conclusive of
that fact as between Landlord and Tenant.
     Notwithstanding the provisions of this Section 18, if any improvement or
alteration to the Premises is required as a result of any future laws or
regulations affecting the Premises not related to Tenant’s specific use of the
Premises, and provided further said improvement or alteration is not required
because of alterations to the Premises made by Tenant, the cost of such
improvements shall be allocated between Landlord and Tenant such that Tenant
shall pay to Landlord upon completion of such improvement, the portion of the
cost thereof equal to the remaining number of years in the lease term divided by
the anticipated useful life of such improvement. Landlord represents and
warrants, to the best of its knowledge, that as of the date of this Lease the
Building complies with all applicable building codes, and Landlord shall be
responsible for any costs incurred in connection with upgrading the Building or
the Project to comply with the then current interpretation of such codes,
including, without limitation, the American With Disabilities Act and
environmental laws.
     19. TOXIC WASTE AND ENVIRONMENTAL DAMAGE:
          A. Tenant’s Responsibility: Tenant shall not bring, use, or permit
upon the Premises, or generate, emit, or dispose from the Premises any
chemicals, toxic or hazardous gaseous, liquid or solid materials or waste,
including without limitation, material or substance having characteristics of
ignitability, corrosivity, reactivity, or toxicity or substances or materials
which are listed on any of the Environmental Protection Agency’s lists of
hazardous wastes or which are identified in Sections 66680 through 66685 of
Title 22 of the California Administrative Code as the same may be amended from
time to time (“Hazardous Materials”) except in compliance with all applicable
laws. Landlord consents to Tenant’s use of Hazardous Materials on the Premises
on the condition that Tenant represents and warrants that Tenant will (i) adhere
to all reporting and inspection requirements imposed by Federal, State, County
or Municipal laws, ordinances or regulations including without limitation, any
applicable requirement that Tenant prepare a Hazardous Materials Management Plan
under California Health and Safety Code §25505.5 and will provide Landlord a
copy of any such reports or

13



--------------------------------------------------------------------------------



 



agency inspections, (ii) obtain and provide Landlord copies of all necessary
permits required for the use and handling Hazardous Materials on the Premises,
(iii) enforce Hazardous Materials handling and disposal practices consistent
with industry standards, and (iv) properly close the facility with regard to
Hazardous Materials including the removal or decontamination of any process
piping, mechanical ducting, storage tanks, containers, or trenches which have
come into contact with Hazardous Materials and complete any action required to
obtain a closure certificate from the local administering agency prior to the
Expiration Date. Landlord may employ an independent engineer or consultant to
periodically inspect Tenant’s operations to verify that Tenant is complying with
its obligations under this paragraph. In the event it is determined by
Landlord’s consultant that Tenant is in material violation with respect to its
obligations under this paragraph and such violation has not previously been
reported by Tenant or has not been cured, then Tenant shall pay the reasonable
future expense of employing Landlord’s independent engineer or consultant to
periodically inspect Tenant’s operations. The foregoing right of inspection
shall be exercised by Landlord only if Landlord believes it may be subject to
liability because of Tenant’s handling of hazardous materials.
          B. Tenant’s Indemnity Regarding Hazardous Materials: Tenant shall
comply, at its sole cost, with all laws pertaining to, and shall indemnify and
hold Landlord harmless from any claims, liabilities, costs or expenses incurred
or suffered by Landlord, except through the negligence or willful misconduct of
Landlord, its agents or employees, arising from such bringing, using,
permitting, generating, emitting or disposing of Hazardous Materials in or about
the Premises by Tenant or Tenant’s agents or employees. Tenant’s indemnification
and hold harmless obligations set forth above include, without limitation,
(i) claims, liability, costs or expenses resulting from or based upon
administrative, judicial (civil or criminal) or other action, legal or
equitable, brought by any private or public person under common law or under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Resource Conservation and Recovery Act of 1980 (“RCRA”) or any
other Federal, State, County or Municipal law, ordinance or regulation,
(ii) claims, liabilities, costs or expenses pertaining to the identification,
monitoring, cleanup, containment, or removal of Hazardous Materials from soils,
riverbeds or aquifers including the provision of an alternative public drinking
water source, and (iii) all costs of defending such claims. Notwithstanding
anything to the contrary in the Lease, under no circumstance shall Tenant be
liable for any losses, costs, claims, liabilities and damages (including
attorneys’ and consultants’ fees) of any type and nature, directly or indirectly
arising out of or in connection with any Hazardous Material present at any time
on or about the Project, or the soil, air, improvements, groundwater or surface
water thereof, or the violation of any laws, orders or regulations, relating to
any such Hazardous Material, except to the extent that any of the foregoing
actually results from the use, release or emission of Hazardous Material in or
about the Premises by Tenant or its agents or employees.
          C. Landlord’s Indemnity Regarding Hazardous Materials: Landlord shall
indemnify and hold Tenant harmless from any claims, liabilities, costs or
expenses incurred or suffered by Tenant related to the removal, investigation,
monitoring or remediation of Hazardous Materials which: (i) are present; or
(ii) which come to be present in the soil or groundwater of the Premises, the
Building or the adjacent property within the Project through no fault of Tenant.
Landlord’s indemnification and hold harmless obligations include, without
limitation, (i) claims, liability, costs or expenses resulting from or based
upon administrative,

14



--------------------------------------------------------------------------------



 



judicial (civil or criminal) or other action, legal or equitable, brought by any
private or public person under common law or under the CERCLA, RCRA or any other
Federal, State, County or Municipal law, ordinance or regulation, (ii) claims,
liabilities, costs or expenses pertaining to the identification, monitoring,
cleanup, containment, or removal of Hazardous Materials from soils, riverbeds or
aquifers including the provision of an alternative public drinking water source,
and (iii) all costs of defending such claims. In no event shall Landlord be
liable for any consequential damages suffered or incurred by Tenant as a result
of any such contamination unless such contamination results from Landlord’s
active negligence or willful misconduct.
     20. LANDLORD’S LIABILITY:
          A. Limitation on Landlord’s Liability: In the event of Landlord’s
failure to perform any of its covenants or agreements under this Lease, Tenant
shall give Landlord written notice of such failure and shall give Landlord
thirty (30) days to cure or commence to cure such failure prior to any claim for
breach or resultant damages, provided, however, that if the nature of the
default is such that it cannot reasonably be cured within the 30-day period,
Landlord shall not be deemed in default if it commences within such period to
cure, and thereafter diligently prosecutes the same to completion. In addition,
upon any such failure by Landlord, Tenant shall give notice by registered or
certified mail to any person or entity with a security interest in the Premises
(“Mortgagee”) that has provided Tenant with notice of its interest in the
Premises, and shall provide Mortgagee a reasonable opportunity to cure such
failure, including such time to obtain possession of the Premises by power of
sale or judicial foreclosure, if such should prove necessary to effectuate a
cure. Tenant agrees that each of the Mortgagees to whom this Lease has been
assigned is an expressed third-party beneficiary hereof. Tenant waives any right
under California Civil Code Section 1950.7 or any other present or future law to
the collection of any payment or deposit from Mortgagee or any purchaser at a
foreclosure sale of Mortgagee’s interest unless Mortgagee or such purchaser
shall have actually received and not refunded the applicable payment or deposit.
Tenant further waives any right to terminate this Lease and to vacate the
Premises on Landlord’s default under this Lease. Tenant’s sole remedy on
Landlord’s default is an action for damages or injunctive or declaratory relief.
          B. Limitation on Tenant’s Recourse: If Landlord is a corporation,
trust, partnership, joint venture, unincorporated association or other form of
business entity, then the obligations of Landlord shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals or representatives except to
the extent of their interest in the Project (including proceeds from the sale
therefrom, insurance proceeds and rental proceeds therefrom). Tenant shall have
recourse only to the interest of Landlord in the Project (including proceeds
from the sale therefrom, insurance proceeds and rental proceeds therefrom) or
for the satisfaction of the obligations of Landlord and shall not have recourse
to any other assets of Landlord for the satisfaction of such obligations.
          C. Indemnification of Landlord: Except to the extent due to the
negligence or willful misconduct of Landlord, its agents or employees, as a
material part of the consideration rendered to Landlord, Tenant hereby waives
all claims against Landlord for damages to goods, wares and merchandise, and all
other personal property in, upon or about said Premises and for injuries to
persons in or about said Premises, from any cause arising at any time

15



--------------------------------------------------------------------------------



 



to the fullest extent permitted by law, and Tenant shall indemnify, defend with
counsel reasonably acceptable to Landlord and hold Landlord, and its
shareholders, directors, officers, trustees, employees, partners and agents from
any claims, liabilities, costs or expenses incurred or suffered arising from the
use of occupancy of the Premises or any part of the Project by Tenant or
Tenant’s agents, the acts or omissions of Tenant or Tenant’s agents, Tenant’s
breach of this Lease, or any damage or injury to person or property from any
cause, or from the failure of Tenant to keep the Premises in good condition and
repair as herein provided. Further, except to the extent due to the negligence
or willful misconduct of Landlord, its agents or employees, in the event
Landlord is made party to any litigation due to the acts or omission of Tenant
or Tenant’s agents, Tenant will indemnify, defend (with counsel reasonably
acceptable to Landlord) and hold Landlord harmless from any such claim or
liability including Landlord’s costs and expenses and reasonable attorney’s fees
incurred in defending such claims.
     21. ADVERTISEMENTS AND SIGNS: Tenant will not place or permit to be placed,
in, upon or about the said Premises any unusual or extraordinary signs, or any
signs not approved by the city or other governing authority. Tenant will not
place, or permit to be placed, upon the Premises, any signs, advertisements or
notices without the written consent of the Landlord as to type, size, design,
lettering, coloring and location, and such consent will not be unreasonably
withheld. Any sign so placed on the Premises shall be removed by Tenant, at its
expense, prior to the Expiration Date or promptly following the earlier
termination of the lease and Tenant shall repair any damage or injury to the
Premises caused thereby, and if not so removed by Tenant then Landlord may have
same so removed at Tenant’s expense. Notwithstanding the foregoing, Tenant shall
have the right to install signage in the same locations as the current tenant in
the Premises, subject to Landlord’s approval as described herein.
     22. ATTORNEY’S FEES: In case suit should be brought for the possession of
the Premises, for the recovery of any sum due hereunder, or because of the
breach of any other covenant herein, the losing party shall pay to the
prevailing party a reasonable attorney’s fee as part of its costs which shall be
deemed to have accrued on the commencement of such action.
     23. TENANT’S DEFAULT: The occurrence of any of the following shall
constitute a material default and breach of this Lease by Tenant: a) Any failure
by Tenant to pay the rental or to make any other payment required to be made by
Tenant hereunder, provided, however, that Tenant may cure such default by
payment to Landlord of the Base Monthly Rent or other sum due within ten
(10) days after receipt by Tenant of written notice specifying Landlord has
failed to receive the amount in question; b) The abandonment of the Premises; c)
A failure by Tenant to observe and perform any other material provision of this
Lease to be observed or performed by Tenant, where such failure continues for
thirty (30) days after written notice thereof by Landlord to Tenant; provided,
however, that if the nature of such default is such that the same cannot
reasonably be cured within such thirty (30) day period Tenant shall not be
deemed to be in default if Tenant shall within such period commence such cure
and thereafter diligently prosecute the same to completion; d) The making by
Tenant of any general assignment for the benefit of creditors; the filing by or
against Tenant of a petition to have Tenant adjudged a bankrupt or of a petition
for reorganization or arrangement under any law relating to bankruptcy (unless,
in the case of a petition filed against Tenant, the same is dismissed after the
filing); the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets

16



--------------------------------------------------------------------------------



 



located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within sixty (60) days; or the attachment, execution
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where such seizure is not
discharged within sixty (60) days; or e) Tenant materially defaults under the
terms of the Lease dated September 24, 2001 between Tenant and Landlord for the
adjacent building at 3410 Central Expressway (“3410 Lease”). The notice
requirements set forth herein are in lieu of and not in addition to the notices
required by California Code of Civil Procedure Section 1161.
          A. Remedies: In the event of any such default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity,
Landlord shall have the immediate option to terminate this Lease and all rights
of Tenant hereunder by giving written notice of such intention to terminate. In
the event that Landlord shall elect to so terminate this Lease then Landlord may
recover from Tenant: a) the worth at the time of award of any unpaid rent which
had been earned at the time of such termination; plus b) the worth at the time
of award of the amount by which the unpaid rent would have been earned after
termination until the time of award exceeds the amount of such rental loss
Tenant proves could have been reasonably avoided; plus c) the worth at the time
of award of the amount by which the unpaid rent for the balance of the Lease
Term after the time of award exceeds the amount of such rental loss that Tenant
proves could be reasonably avoided; plus d) any other amount necessary to
compensate Landlord for all the detriment directly and foreseeably caused by
Tenant’s failure to perform his obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom, and e) at
Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable California law.
The term “rent”, as used herein, shall be deemed to be and to mean the minimum
monthly installments of Base Monthly Rent and all other sums required to be paid
by Tenant pursuant to the terms of this Lease, all other such sums being deemed
to be additional rent due hereunder. As used in (a) and (b) above, the “worth at
the time of award” to be computed by allowing interest at the rate of the
discount rate of the Federal Reserve Bank of San Francisco plus five (5%)
percent per annum. As used in (c) above, the “worth at the time of award” to be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one (1%) percent.
          B. Right to Re-enter: In the event of any such default by Tenant,
Landlord shall also have the right, with or without terminating this Lease, to
re-enter the Premises and remove all persons and property from the Premises;
such property may be removed and stored in a public warehouse or elsewhere at
the cost of and for the account of Tenant and disposed of by Landlord in any
manner permitted by law.
          C. Additional Remedies: In the event of any such default by Tenant,
including an abandonment of the Premises, in addition to all other rights or
remedies available at law or in equity, if Landlord does not elect to terminate
this Lease as provided in Section 23(A) or 23(B) above, then the provisions of
California Civil Code Section 1951.4, (Landlord may continue the lease in effect
after Tenant’s breach and abandonment and recover rent as it becomes due if
Tenant has a right to sublet and assign, subject only to reasonable limitations)
as amended from time to time, shall apply and Landlord may from time to time,
without terminating this Lease, recover all rental as it becomes due.

17



--------------------------------------------------------------------------------



 



          D. No Termination: No re-entry or taking possession of the Premises by
Landlord pursuant to Sections 23(B) or 23(C) shall be construed as an election
to terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction. Notwithstanding any reletting without termination by Landlord
because of any default by Tenant, Landlord may at any time after such reletting
elect to terminate this Lease for any such default.
     24. SURRENDER OF LEASE: The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not automatically effect a
merger of the Lease with Landlord’s ownership of the Building or Premises.
Instead, at the option of Landlord, Tenant’s surrender may terminate all or any
existing sublease or subtenancies, or may operate as an assignment to Landlord
of any or all such subleases or subtenancies, thereby creating a direct
Landlord-Tenant relationship between Landlord and any subtenants.
     25. This paragraph intentionally left blank.
     26. LANDLORD’S DEFAULT: In the event of Landlord’s failure to perform any
of its covenants or agreements under this Lease, Tenant shall give Landlord
written notice of such failure and shall give Landlord thirty (30) days or such
other reasonable opportunity to cure or to commence to cure such failure prior
to any claim for breach or for damages resulting from such failure. In addition,
upon any such failure by Landlord, Tenant shall give notice by registered or
certified mail to any Mortgagee that has provided Tenant with notice of its
interest in the Premises, and shall provide such Mortgagee a reasonable
opportunity to cure such failure, including such time to obtain possession of
the Premises by power of sale or judicial foreclosure, if such should prove
necessary to effectuate a cure. Tenant agrees that each of the Mortgagees to
whom this Lease has been assigned is an expressed third party beneficiary
hereof. Tenant shall not make any prepayment of rent more than one (1) month in
advance without the prior written consent of such Mortgagee. Tenant waives any
right under California Civil Code Section 1950.7 or any other present or future
law to the collection of any payment or deposit from such Mortgagee or any
purchaser at a foreclosure sale of such Mortgagee’s interest unless such
Mortgagee or such purchaser shall have actually received and not refunded the
applicable payment or deposit.
     27. NOTICES: All notices, demands, requests, or consents required to be
given under this Lease shall be sent in writing by U.S. certified mail, return
receipt requested, by overnight courier, or by personal delivery addressed to
the party to be notified at the address for such party specified in Section 1 of
this Lease, or to such other place as the party to be notified may from time to
time designate by at least fifteen (15) days prior notice to the notifying
party.
     28. ENTRY BY LANDLORD: Tenant shall permit Landlord and his agents to enter
into and upon said Premises at all reasonable times subject to any security
regulations or any requirements regarding safe use of lab space, maintenance of
power, temperature, and quarantine areas of Tenant for the purpose of inspecting
the same or for the purpose of maintaining the Premises or for the purpose of
making repairs, alterations or additions to any other portion of said Premises
or for the purpose of erecting additional building(s) and improvements on the
land where the Premises are situated, or on adjacent land owned by Landlord,
including the erection and maintenance of such scaffolding, canopies, fences and
props as may be required without any

18



--------------------------------------------------------------------------------



 



abatement or reduction of Base Monthly Rent or without any liability to Tenant
for any loss of occupation or quiet enjoyment of the Premises thereby occasioned
provided that Landlord uses good faith, reasonable efforts to minimize any undue
disruption to Tenant’s operations or access to the Premises; and Tenant shall
permit Landlord and its agents, at any time within one hundred eighty (180) days
prior to the Expiration Date (or at any time during the Lease if Tenant is in
default hereunder), to place upon the Premises any “For Sale” or “For Lease”
signs and exhibit the Premises to real estate brokers and prospective tenants at
reasonable hours with reasonable notice. Landlord shall comply with Tenant’s
security procedures applicable to the Premises and shall not unreasonably
interfere with Tenant’s use of the Premises.
     29. DESTRUCTION OF PREMISES:
          A. Destruction by an Insured Casualty: In the event of a partial
destruction of the Premises by a casualty for which Landlord is required to
maintain insurance under Section 13(B) during the Lease Term from any cause,
Landlord shall forthwith repair the same, provided such repairs can be made
within one hundred eighty (180) days from the date of receipt of all necessary
governmental approvals necessary under the laws and regulations of State,
Federal, County or Municipal authorities, such partial destruction shall in no
way annul or void this Lease, except that Tenant shall be entitled to a
proportionate reduction of Base Monthly Rent while such repairs are being made,
such proportionate reduction to be based upon the extent to which the making of
such repairs shall interfere with the business carried on by Tenant in the
Premises. For purposes of this paragraph “partial destruction” shall mean
destruction of no greater than one-third (1/3) of the replacement cost of the
Premises, including the replacement cost of the Tenant Improvements paid for by
Landlord. In the event the Premises are more than partially destroyed, or in the
event the repairs cannot be made within such one hundred eighty (180) day
period, Landlord or Tenant may elect to terminate this Lease. Landlord shall not
be required to restore Alterations or replace Tenant’s trade fixtures or
personal property. In respect to any partial destruction which Landlord is
obligated to repair or may elect to repair under the terms of this paragraph,
the provision of Section 1932, Subdivision 2, and of Section 1933, Subdivision
4, of the Civil Code of the State of California and any other similarly enacted
statue are waived by Tenant and the provisions of this Section 29 shall govern
in the case of such destruction.
          B. Destruction by an Uninsured Casualty: In the event of a total or
partial destruction of the Premises by a casualty for which Landlord is not
actually carrying insurance and is not required to carry insurance, the Lease
shall automatically terminate, unless Landlord elects to rebuild or Tenant
elects to contribute the shortfall in insurance proceeds, such election to be
made by written notice from Tenant to Landlord within ten (10) business days
after determination that there is a shortfall. In the event of a destruction by
an uninsured casualty (i) of greater than one-third (1/3) of the replacement
cost of the Premises, or (ii) that cannot be repaired within one hundred eighty
(180) days from the date of receipt of all necessary governmental approvals
necessary under the laws and regulations of State, Federal, County or Municipal
authorities, Tenant may elect to terminate this Lease.

19



--------------------------------------------------------------------------------



 



     30. ASSIGNMENT OR SUBLEASE:
          A. Consent by Landlord: Except as specifically provided in
Section 30(E), Tenant may not voluntarily, involuntarily or by operation of law,
assign, sell or otherwise transfer all or any part of Tenant’s interest in this
Lease or in the Premises, cause or permit any part of the Premises to be sublet,
occupied or used by anyone other than Tenant, or permit any person to succeed to
any interest in this Lease or the Premises (all of the foregoing being a
“Transfer”) without the express written consent of Landlord. In the event Tenant
desires to effectuate a Transfer, Tenant shall deliver to Landlord (1) executed
counterparts of any agreement and of all ancillary agreements with the proposed
transferee, (2) current financial statements of the transferee covering the
preceding three years, (3) the nature of the proposed transferee’s business to
be carried on in the Premises, (4) a statement outlining all consideration to be
given on account of the Transfer, and (5) a current financial statement of
Tenant. Landlord may condition its approval of any Transfer on receipt of a
certification from both Tenant and the proposed transferee of all consideration
to be paid to Tenant in connection with such Transfer. At Landlord’s request,
Tenant shall also provide additional information reasonably required by Landlord
to determine whether it will consent to the proposed Transfer. Landlord shall
have a fifteen (15) day period following receipt of all the foregoing within
which to notify Tenant in writing that Landlord elects to: (i) permit Tenant to
Transfer such space to the named transferee on the terms and conditions set
forth in the notice; or (ii) refuse consent. If Landlord should fail to notify
Tenant in writing of such election within the 15-day period, Landlord shall be
deemed to have elected option (i) above. Landlord’s consent to the proposed
Transfer shall not be unreasonably withheld, provided and upon the condition
that: (i) the proposed transferee is engaged in a business that is limited to
the use expressly permitted under this Lease; (ii) the proposed transfer
agreement is in form reasonably satisfactory to Landlord; and (iii) Tenant
reimburses Landlord on demand for any reasonable costs that may be incurred by
Landlord in connection with said Transfer, including the reasonable costs of
making investigations as to the acceptability of the proposed transferee and
reasonable legal costs incurred in connection with the granting or denial of any
requested consent (up to a maximum of $3,000.00 per request for consent). In the
event all or any one of the foregoing conditions are not satisfied (without
limiting other factors that may be considered or conditions that may be imposed
by Landlord in connection with a requested Transfer), Landlord shall be
considered to have acted reasonably if it withholds its consent. Tenant shall
not hypothecate, mortgage, pledge or otherwise encumber Tenant’s interest in
this Lease or the Premises or otherwise use the Lease as a security device in
any manner without the consent of Landlord, (all of the foregoing being an
“Hypothecation”) which consent Landlord may withhold in its sole discretion.
Tenant shall reimburse Landlord on demand for any costs that may be incurred by
Landlord in connection with an Hypothecation, including legal costs incurred in
connection with the granting or denial of any requested consent. Landlord’s
consent to one or more Transfers or Hypothecations shall not operate to exhaust
Tenant’s obligation to obtain Landlord’s consent to other Transfers or
Hypothecations nor constitute consent to an assignment or other Transfer
following foreclosure of any permitted lien, mortgage or other encumbrance. If
Tenant is a corporation, limited liability company, uninco rporated association,
partnership or other legal entity, the sale, assignment, transfer or
hypothecation of any stock, membership or other ownership interest in such
entity (whether occurring at one time or over a period of time) in the aggregate
of more than fifty percent (50%) (determined cumulatively) shall be deemed an
assignment of this Lease; in the case of a partnership, any withdrawal or
substitution (whether occurring at one time or over a period of

20



--------------------------------------------------------------------------------



 



time) of any partners owning fifty percent (50%) or more (cumulatively) of the
partnership, or the dissolution of the partnership shall be deemed an assignment
of this Lease; provided that, subject to Section 30(D) below, the foregoing
provisions of this sentence shall not apply to a transfer of stock in a
corporation whose stock is publicly traded on a public stock exchange, a
transfer of stock or ownership interest resulting from a financing of Tenant or
a private or public offering, or an acquisition of substantially all of Tenant’s
capital stock.
          B. Assignment or Subletting Consideration: Landlord and Tenant hereby
agree that fifty percent (50%) of any rent or other economic consideration
(including without limitation, payments for trade fixtures and personal property
in excess of the fair market value thereof, stock, warrants, and options) in
excess of the Base Monthly Rent payable hereunder (after deducting therefrom
Reasonable Transfer Costs (defined below) (i) realized by Tenant in connection
with any Transfer by Tenant and/or (ii) profit realized by a subtenant or any
other person or entity (other than Tenant) (any such subtenant, person or entity
being a “Subsequent Transferor”) in connection with a sublease, assignment or
other Transfer by such Subsequent Transferor, shall be paid by Tenant to
Landlord promptly after such amounts are paid to Tenant or a Subsequent
Transferor. As used in this Section 30(B), “Reasonable Transfer Costs” shall
mean the following costs, to the extent reasonably incurred in connection with
the Transfer in question: (i) advertising costs and brokerage commissions and
reasonable attorneys’ fees payable to unaffiliated third parties, (ii) the cost
of Alterations incurred solely in connection with such Transfer; (iii) the
unamortized portion of the amount paid by Tenant for assets specifically
utilized by a transferee in such Transfer; and (iv) all other reasonable costs
incurred by Tenant in connection the Transfer (including, for example, costs for
janitorial services provided to the transferee). In the case of a Transfer other
than an assignment of Tenant’s entire interest in the Lease and Premises,
Reasonable Transfer Costs shall be amortized on a straight line basis, without
interest, over the initial term of the Transfer. Tenant’s obligation to pay over
Landlord’s portion of the consideration constitutes an obligation for additional
rent hereunder. The above provisions relating to Landlord’s right to terminate
the Lease and relating to the allocation of excess rent are independently
negotiated terms of the Lease which constitute a material inducement for the
Landlord to enter into the Lease, and are agreed by the Parties to be
commercially reasonable. No Transfer by Tenant shall relieve it of any
obligation under this Lease. Any Transfer which conflicts with the provisions of
this Lease shall be void.
          C. No Release: Any Transfer shall be made only if and shall not be
effective until the transferee shall execute, acknowledge, and deliver to
Landlord an agreement, in form and substance satisfactory to Landlord, whereby
the transferee shall assume all the obligations of this Lease on the part of
Tenant to be performed or observed to the extent of the interest being
transferred and shall be subject to all the covenants, agreements, terms,
provisions and conditions in this Lease to the extent applicable to the interest
being transferred. Notwithstanding any Transfer and the acceptance of rent or
other sums by Landlord from any transferee, Tenant shall remain fully liable for
the payment of Base Monthly Rent and additional rent due, and to become due
hereunder, for the performance of all the covenants, agreements, terms,
provisions and conditions contained in this Lease on the part of Tenant to be
performed and for all acts and omissions of any transferee or any other person
claiming under or through any transferee that shall be in violation of any of
the terms and conditions of this Lease, and any such violation shall be deemed a
violation by Tenant. Tenant shall indemnify, defend and hold Landlord harmless
from and against all losses, liabilities, damages, costs and expenses (including
reasonable

21



--------------------------------------------------------------------------------



 



attorney fees) resulting from any claims that may be made against Landlord by
the proposed transferee or by any real estate brokers or other persons claiming
compensation in connection with the proposed Transfer.
          D. Reorganization of Tenant: The provisions of this Section 30(D)
shall apply if Tenant is a publicly-held corporation and: (i) there is a
dissolution, merger, consolidation, or other reorganization of or affecting
Tenant, where Tenant is not the surviving corporation, or (ii) there is a sale
or transfer of stock possessing more than 50% of the total combined voting power
of all classes of Tenant’s capital stock issued, outstanding and entitled to
vote for the election of directors to one person or entity (or to any group of
related persons or entities) (the “Acquiring Entity”), and after such sale or
transfer of stock Tenant’s stock is no longer publicly traded. In a transaction
under clause (i), the surviving corporation shall promptly execute and deliver
to Landlord an agreement in form reasonably satisfactory to Landlord under which
such surviving corporation assumes the obligations of Tenant hereunder. In a
transaction under clause (ii), the Acquiring Entity shall promptly execute and
deliver to Landlord a guaranty of lease in form reasonably satisfactory to
Landlord under which the Acquiring Entity guarantees the full payment and
performance of the obligations of Tenant under the Lease (“Lease Guaranty”). The
foregoing notwithstanding, in the event the Acquiring Entity is itself not a
publicly-traded corporation, but is instead the subsidiary of a publicly-traded
corporation (or a subsidiary of a subsidiary of a publicly-traded corporation,
or a subsidiary in a chain of entities in which a parent corporation is publicly
traded), then the publicly-traded parent corporation shall be required to
execute and deliver to Landlord the Lease Guaranty. In addition, in the event
that after such acquisition Tenant no longer prepares audited financial
statements, then in addition to the financial statements required to be
delivered by Tenant hereunder, the entity required to execute the Lease Guaranty
shall provide Landlord its audited financial statements at the times and in the
manner required of Tenant hereunder. It is the intent of the parties that after
such an acquisition of the stock of Tenant, Landlord shall be entitled to rely
on the creditworthiness of a publicly-traded corporation and to receive audited
financial information from a publicly-traded corporation.
          E. Permitted Transfers: Notwithstanding anything contained in this
Section 30, so long as Tenant otherwise complies with the provisions of this
Section 30, Tenant may enter into any of the following Transfers (a “Permitted
Transfer”) without Landlord’s prior consent, and Landlord shall not be entitled
to receive any part of any subrent resulting therefrom that would otherwise be
due pursuant to Sections 30.A and 30.B. Tenant may sublease all or part of the
Premises or assign its interest in this Lease to (i) any corporation, limited
liability company or partnership which controls, is controlled by, or is under
common control with the original Tenant to this Lease by means of an ownership
interest of more than 50%; (ii) a corporation, limited liability company or
partnership which results from a merger, consolidation or other reorganization
in which Tenant is not the surviving entity, so long as the surviving entity has
a net worth at the time of such assignment that is equal to or greater than the
net worth of Tenant immediately prior to such transaction; and (iii) a
corporation, limited liability company or partnership which purchases or
otherwise acquires all or substantially all of the assets of Tenant so long as
such acquiring entity has a net worth at the time of such assignment that is
equal to or greater than the net worth of Tenant immediately prior to such
transaction.

22



--------------------------------------------------------------------------------



 



          F. Effect of Default: In the event of Tenant’s default beyond
applicable cure periods, Tenant hereby assigns all amounts due to Landlord from
any Transfer as security for performance of Tenant’s obligations under this
Lease, and Landlord may collect such amounts as Tenant’s Attorney-in-Fact,
except that Tenant may collect such amounts unless a default occurs as described
in Section 23 above. A termination of the Lease due to Tenant’s default shall
not automatically terminate a Transfer then in existence; rather at Landlord’s
election, such Transfer shall survive the Lease termination, the transferee
shall attorn to Landlord, and Landlord shall undertake the obligations of Tenant
under the transfer agreement; except that Landlord shall not be liable for
prepaid rent, security deposits or other defaults of Tenant to the transferee,
or for any acts or omissions of Tenant and Tenant’s Agents.
          G. Successors and Assigns: Subject to the provisions of this
Section 30, the covenants and conditions of this Lease shall apply to and bind
the heirs, successors, executors, administrators and assigns of all Parties
hereto; and all parties hereto comprising Tenant shall be jointly and severally
liable hereunder.
     31. CONDEMNATION: If any part of the Premises shall be taken for any public
or quasi-public use, under any statute or by right of eminent domain or private
purchase in lieu thereof, and a part thereof remains which is susceptible of
occupation hereunder, this Lease shall as to the part so taken, terminate as of
the date title shall vest in the condemnor or purchaser, and the Base Monthly
Rent payable hereunder shall be adjusted so that the Tenant shall be required to
pay for the remainder of the Lease Term only such portion of such rent as the
value of the part remaining after such taking bears to the value of the entire
Premises prior to such taking; but in such event Landlord shall have the option
to terminate this Lease as of the date when title to the part so taken vests in
the condemnor or purchaser. If all of the Premises, or such part thereof be
taken so that there does not remain a portion susceptible for occupation
hereunder, this Lease shall thereupon terminate. If a part or all of the
Premises be taken, all compensation awarded upon such taking shall go to the
Landlord and the Tenant shall have no claim thereto but Landlord shall cooperate
with Tenant to recover compensation for damage to or taking of any Alterations,
Tenant’s equipment, furniture, trade fixtures or personal property or for
Tenant’s moving costs. Tenant hereby waives the provisions of California Code of
Civil Procedures Section 1265.130 and any other similarly enacted statue are
waived by Tenant and the provisions of this Section 31 shall govern in the case
of such destruction.
     32. EFFECTS OF CONVEYANCE: The term Landlord, as used in this Lease, means
only the owner for the time being of the land and Building, containing the
Premises, so that, in the event of any sale or other conveyance of said land or
Building, or in the event of a master Lease of the Building, the Landlord shall
be and hereby is entirely freed and relieved of all covenants and obligations of
the Landlord hereunder accruing thereafter, and it shall be deemed and
construed, without further agreement between the parties and the purchaser at
any such sale, or the master tenant of the Building, that the purchaser or
master tenant of the Building has assumed and agreed to carry out any and all
covenants and obligations of the Landlord hereunder. Landlord shall transfer and
deliver Tenant’s security deposit, to the purchaser at any such sale or the
master tenant of the Building, and thereupon the Landlord shall be discharged
from any further liability in reference thereto.

23



--------------------------------------------------------------------------------



 



     33. SUBORDINATION: In the event Landlord notifies Tenant in writing, this
Lease shall be subordinate to any ground Lease, deed of trust, or other
hypothecation for security now or hereafter placed upon the real property of
which the Premises are a part and to any and all advances made on the security
thereof and to renewals, modifications, replacements and extensions thereof.
Tenant agrees to promptly execute and deliver any documents which may be
required to effectuate such subordination. Notwithstanding such subordination,
Tenant’s right to quiet possession of the Premises shall not be disturbed if
Tenant is not in default and so long as Tenant shall pay the rent and observe
and perform all of the provisions of this Lease. At the request of any lender,
Tenant agrees to execute and deliver any reasonable modifications of this Lease
which do not materially adversely affect Tenant’s rights hereunder or increase
Tenant’s obligation hereunder (including, without limitation, any increase in
rent).
     Landlord shall cause the existing lender, Principal Mutual Life, to furnish
to Tenant, within forty five (45) days of the date of both parties’ execution of
this Lease, and shall use commercially reasonable efforts to cause any future
mortgagor or ground lessor, with a written agreement in form satisfactory to
Tenant providing for: (i) recognition by the existing lender of all of the terms
and conditions of this Lease; and (ii) continuation of this Lease upon
foreclosure of lender’s security interest in the Premises.
     34. WAIVER: The waiver by either party of any breach of any term, covenant
or condition herein contained, shall not be deemed to be a waiver of such term,
covenant or condition or any subsequent breach of the same or any other term,
covenant or condition herein contained. The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular rental so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent. No delay or omission in the exercise of any right or remedy by Landlord
shall impair such right or remedy or be construed as a waiver thereof by
Landlord. No act or conduct of Landlord, including, without limitation, the
acceptance of keys to the Premises shall constitute acceptance of the surrender
of the Premises by Tenant before the Expiration Date. Landlord’s consent to or
approval of any act by Tenant which require Landlord’s consent or approvals
shall not be deemed to waive or render unnecessary Landlord’s consent to or
approval of any subsequent act by Tenant.
     35. HOLDING OVER: Any holding over after the termination or Expiration
Date, shall be construed to be a tenancy from month to month terminable on
thirty (30) days written notice from either party, and Tenant shall pay Base
Monthly Rent to Landlord at a rate equal to one hundred twenty five percent
(125%) of the Base Monthly Rent due in the month preceding the termination or
Expiration Date. Any holding over shall otherwise be on the terms and conditions
herein specified, except those provisions relating to the Lease Term and any
options to extend or renew, which provisions shall be of no further force and
effect following the expiration of the applicable exercise period. Tenant shall
indemnify, defend, and hold Landlord harmless from all loss or liability
(including, without limitation, any loss or liability resulted from any claim
against Landlord made by any succeeding tenant) founded on or resulting from
Tenant’s failure to surrender the Premises and losses to Landlord due to lost
opportunities to lease the Premises to succeeding tenants.

24



--------------------------------------------------------------------------------



 



     36. SUCCESSORS AND ASSIGNS: The covenants and conditions herein contained
shall, subject to the provisions of Section 30, apply to and bind the heirs,
successors, executors, administrators and assigns of all the parties hereto; and
all of the parties hereto shall be jointly and severally liable hereunder.
     37. ESTOPPEL CERTIFICATES: Tenant shall at any time during the Lease Term,
within ten (10) business days following written notice from Landlord, execute
and deliver to Landlord a statement in writing certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification) and the date to which the rent and other charges are paid in
advance, if any, and acknowledging that there are not, to Tenant’s knowledge,
any uncured defaults on the part of Landlord hereunder or specifying such
defaults if they are claimed. Any such statement may be conclusively relied upon
by any prospective purchaser or encumbrancer of the Premises. If Tenant fails to
execute and deliver such certificate within such ten-business day period,
Landlord shall provide to Tenant a second written request with respect to such
estoppel certificate. If Tenant fails to execute and deliver such certificate
within five (5) business days following the date of Landlord’s second written
request therefor, Landlord may execute and deliver such certificate on Tenant’s
behalf and such certificate shall be binding on Tenant. Tenant also agrees to
provide the most current three (3) years of audited financial statements within
ten (10) business days of a request by Landlord for Landlord’s use in financing
the Premises with commercial lenders. Other than the right to pass on Tenant’s
financial statements to commercial lenders, Landlord shall keep all such
financial statements strictly confidential and shall instruct its lenders to do
likewise.
     38. OPTION TO EXTEND THE LEASE TERM:
          A. Grant and Exercise of Option: Provided Tenant concurrently
exercises its option to extend the 3410 Lease, Landlord hereby grants to Tenant,
upon and subject to the terms and conditions set forth in this paragraph, the
option (“Option”) to extend the Lease Term for two (2) additional terms of five
(5) years (“Option Term”). The Option shall be exercised, if at all, by written
notice to Landlord on or before the date that is nine (9) months prior to the
Expiration Date. If Tenant exercises the Option, each of the terms, covenants
and conditions of this Lease except this paragraph shall apply during the Option
Term as though the expiration date of the Option Term was the date originally
set forth herein as the Expiration Date, provided that the Base Monthly Rent to
be paid shall be the greater of (i) the Base Monthly Rent applicable to the
period immediately prior to the commencement of the Option Term, or (ii) ninety
five percent (95%) of the Fair Market Rental, as hereinafter defined, for the
Premises for the Option Term. Anything contained herein to the contrary
notwithstanding, if Tenant is in material default under any of the terms,
covenants or conditions of this Lease beyond any applicable notice and cure
period, and/or if Tenant is under monetary or material non-monetary default
beyond any applicable notice and cure period under the 3410 Lease, either at the
time Tenant exercises the Option, Landlord shall have, in addition to all of
Landlord’s other rights and remedies provided in this Lease, the right to
terminate the Option upon notice to Tenant, in which event the expiration date
of this Lease shall be and remain the Expiration Date.
     As used herein, the term “Fair Market Rental” for the Premises shall mean
the rental and all other monetary payments including any escalations and
adjustments thereto (including without limitation, Consumer Price Indexing) then
being obtained for recent leases of space

25



--------------------------------------------------------------------------------



 



comparable in age, size and quality to the Premises in Santa Clara or Sunnyvale
that Landlord could obtain during the Option Term from a third party desiring to
lease the Premises for the Option Term. The appraisers shall be instructed that
the Fair Market Rental shall be based upon rental comparables in which no tenant
improvements were provided and no commissions were paid. The Fair Market Rental
shall not take into account any Alterations made by Tenant or Tenant’s
equipment, trade fixtures which Tenant has a right to remove, furniture, or
personal property.
          B. Determination of Fair Market Rental: If Tenant exercises the
Option, Landlord shall send to Tenant a notice setting forth the Fair Market
Rental for the Premises for the Option Term, on or before the date that is one
hundred fifty (150) days prior to the Expiration Date. If Tenant disputes
Landlord’s determination of the Fair Market Rental for the Option Term, Tenant
shall, within thirty (30) days after the date of Landlord’s notice setting forth
the Fair Market Rental for the Option Term, send to Landlord a notice stating
that Tenant either (i) elects to terminate its exercise of the Option, in which
event the Option shall lapse and this Lease shall terminate on the Expiration
Date, or (ii) disagrees with Landlord’s determination of Fair Market Rental for
the Option Term and elects to resolve the disagreement as provided in
Section 38(C) below. If Tenant does not send to Landlord a notice as provided in
the previous sentence, Landlord’s determination of the Fair Market Rental shall
be the basis for determining the Base Monthly Rent to be paid by Tenant
hereunder during the Option Term. If Tenant elects to resolve the disagreement
as provided in Section 38(C) below, and such procedures shall not have been
concluded prior to the commencement date of the Option Term, Tenant shall pay
Base Monthly Rent to Landlord hereunder adjusted to reflect the Fair Market
Rental as determined by Landlord in the manner provided above. If the amount of
Fair Market Rental as finally determined pursuant to Section 38(C) below is
greater than Landlord’s determination, Tenant shall pay to Landlord the
difference between the amount paid by Tenant and the Fair Market Rental as so
determined in Section 38(C) below within thirty (30) days after the
determination. If the Fair Market Rental as finally determined in Section 37(C)
below is less than Landlord’s determination, the difference between the amount
paid by Tenant and the Fair Market Rental as so determined in Section 38(C)
below shall be credited against the next installments of rent due from Tenant to
Landlord hereunder.
          C. Resolution of a Disagreement over the Fair Market Rental: Any
disagreement regarding the Fair Market Rental shall be resolved as follows:
               1. Within thirty (30) days after Tenant’s response to Landlord’s
notice to Tenant of the Fair Market Rental, Landlord and Tenant shall meet no
less than two (2) times, at a mutually agreeable time and place, to attempt to
resolve any such disagreement.
               2. If within the thirty (30) day period referred to in (i) above,
Landlord and Tenant cannot reach agreement as to the Fair Market Rental, they
shall each select one appraiser to determine the Fair Market Rental. Each such
appraiser shall arrive at a determination of the Fair Market Rental and submit
their conclusions to Landlord and Tenant within thirty (30) days after the
expiration of the thirty (30) day consultation period described in (1) above.

26



--------------------------------------------------------------------------------



 



               3. If only one appraisal is submitted within the requisite time
period, it shall be deemed to be the Fair Market Rental. If both appraisals are
submitted within such time period, and if the two appraisals so submitted differ
by less than ten percent (10%) of the higher of the two, the average of the two
shall be the Fair Market Rental. If the two appraisals differ by more than ten
percent (10%) of the higher of the two, then the two appraisers shall
immediately select a third appraiser who shall within thirty (30) days after his
or her selection make a determination of the Fair Market Rental and submit such
determination to Landlord and Tenant. This third appraisal will then be averaged
with the closer of the two previous appraisals and the result shall be the Fair
Market Rental.
               4. All appraisers specified pursuant to this paragraph shall be
members of the American Institute of Real Estate Appraisers with not less than
ten (10) years experience appraising office and industrial properties in the
Santa Clara Valley. Each party shall pay the cost of the appraiser selected by
such party and one-half of the cost of the third appraiser plus one-half of any
other costs incurred in resolving the dispute pursuant to this paragraph.
     39. OPTIONS: The Option to Extend the Lease Term described in Section 38
above provided Tenant in this Lease is personal and granted to original Tenant
and to any Permitted Transferee only and are not exercisable by any third party
should Tenant assign or sublet all or a portion of its rights under this Lease,
unless Landlord consents to permit exercise of any option by any assignee or
subtenant, in Landlord’s sole discretion.
     40. QUIET ENJOYMENT: Upon Tenant’s faithful and timely performance of all
the terms and covenants of the Lease, Tenant shall quietly have and hold the
Premises for the Lease Term and any extensions thereof.
     41. BROKERS: Each party warrants to the other that it has had no dealings
with any broker or agent in connection with this Lease, except Colliers
International. Each party covenants to protect, defend, indemnify and hold
harmless the other party from and against any and all costs (including
reasonable attorneys’ fees), expense or liability for any compensation,
commission and charges claimed by any broker or other agent, other than Colliers
International, with respect to this Lease or the negotiation thereof on behalf
of such party.
     42. AUTHORITY OF PARTIES: Each individual executing this Lease on behalf of
Tenant represents and warrants that he or she is duly authorized to execute and
deliver this Lease on behalf of the corporation, in accordance with a duly
adopted resolution of the Board of Directors of said corporation or in
accordance with the by-laws of said corporation, and that this Lease is binding
upon said corporation in accordance with its terms. Each individual executing
this Lease on behalf of Landlord represents and warrants that he or she is duly
authorized to execute and deliver this Lease on behalf of the limited
partnership and that this Lease is binding upon said limited partnership in
accordance with its terms.
     43. MISCELLANEOUS PROVISIONS:
          A. Rent: All monetary sums due from Tenant to Landlord under this
Lease shall be deemed to be rent.

27



--------------------------------------------------------------------------------



 



          B. Management Fee: Tenant agrees to pay Landlord, along with the
expenses to be reimbursed by Tenant, a monthly fee for management services
rendered by either Landlord or a third party manager engaged by Landlord (which
may be a party affiliated with Landlord), in the amount of two percent (2%) of
the Base Monthly Rent.
          C. Performance by Landlord: If Tenant fails to perform any obligation
required under this Lease or by law or governmental regulation and reasonable
notice from Landlord, Landlord in its sole discretion may with notice perform
such obligation, in which event Tenant shall pay Landlord as additional rent all
sums paid by Landlord in connection with such substitute performance within ten
(10) days following Landlord’s written notice for such payment.
          D. Interest: All sums due hereunder, including rent and additional
rent, if not paid when due, shall bear interest at the lesser of either fifteen
percent (15%) or the maximum rate permitted under California law accruing from
the date due until the date paid to Landlord.
          E. Rights and Remedies: All rights and remedies hereunder are
cumulative and not alternative to the extent permitted by law and are in
addition to all other rights and remedies in law and in equity.
          F. Survival of Indemnities: All indemnification, defense, and hold
harmless obligations of Landlord and Tenant under the Lease shall survive the
expiration or sooner termination of the Lease.
          G. Severability: If any term or provision of this Lease is held
unenforceable or invalid by a court of competent jurisdiction, the remainder of
the Lease shall not be invalidated thereby but shall be enforceable in
accordance with its terms, omitting the invalid or unenforceable term.
          H. Choice of Law: This Lease shall be governed by and construed in
accordance with California law.
          I. Time: Time is of the essence hereunder.
          J. Entire Agreement: This instrument contains all of the agreements
and conditions made between the parties hereto and may not be modified orally or
in any other manner than by an agreement in writing signed by all of the parties
hereto or their respective successors in interest.
          K. Representations: Tenant acknowledges that neither Landlord or its
affiliates or agents have made any agreements, representations, warranties or
promises with respect to the demised Premises or the Building of which they are
a part, or with respect to present or future rents, expenses, operations,
tenancies or any other matter. Except as herein expressly set forth herein,
Tenant relied on no statement of Landlord or its agents for that purpose.

28



--------------------------------------------------------------------------------



 



          L. Headings: The headings or titles to the paragraphs of this Lease
are not a part of this Lease and shall have no effect upon the construction or
interpretation of any part thereof.
          M. Right of First Refusal to Lease: Landlord hereby grants Tenant a
contingent right of first refusal (“Right of First Refusal”) to lease the
balance of the Building consisting of the remaining portion of the first floor
(“Expansion Space”) as outlined on the site plan attached hereto as Exhibit “A”.
Prior to Landlord leasing the Expansion Space to a third party, Landlord shall
give Tenant written notice of such desire and the terms and other information
under which Landlord intends to lease the Expansion Space. Provided at the time
of exercise, (i) Tenant is not in default under the Lease beyond any applicable
notice and cure period and (ii) Tenant’s then current cash and cash equivalents
(as evidenced by its most recent financial statements) are at least equal to
$75,000,000, Tenant shall have the option, which must be exercised, if at all,
by written notice to Landlord within five (5) days after Tenant’s receipt of
Landlord’s notice, to lease the Expansion Space at the rent and terms of lease
specified in the notice. In the event Tenant timely exercises such option to
lease the Expansion Space, Landlord shall lease the Expansion Space to Tenant,
and Tenant shall lease the Expansion Floor from Landlord in accordance with the
rent and terms specified in Landlord’s notice. Landlord and Tenant shall, in
good faith, attempt to reach agreement on the terms of a mutually acceptable
lease amendment consistent with the terms set forth in Landlord’s notice within
fifteen (15) days of Landlord’s notice. In the event (i) Landlord and Tenant are
unable to reach agreement on a mutually acceptable lease amendment within such
fifteen (15) day period or (ii) Tenant fails to exercise Tenant’s option within
said five (5) day period, Landlord shall have one hundred eighty (180) days
thereafter to lease the Expansion Space at no less than ninety five percent
(95%) of the rental rate and upon the same or substantially the same other terms
of lease as specified in the notice to Tenant. In the event Landlord fails to
lease the Expansion Space within said one hundred eighty (180) day period or in
the event Landlord proposes to lease the Expansion Space at less than ninety
five percent (95%) of the rental rate or on other material terms which are more
favorable to the prospective tenant than that proposed to Tenant, Landlord shall
be required to resubmit such offer to Tenant in accordance with this Right of
First Refusal. Notwithstanding the foregoing, this Right of First Refusal shall
automatically terminate on the earlier of: (i) the date of the one-year
anniversary from the Commencement Date; or (ii) the expiration or sooner
termination of this Lease.
     In Witness Whereof, Landlord and Tenant have executed these presents, the
day and year first above written.

                              LANDLORD: SOBRATO INTERESTS,       TENANT:
XENOPORT, INC.,     a California limited Partnership       a Delaware
corporation    
 
                            BY:   /s/ John M. Sobrato       BY:   /s/ William J.
Rieflin                          
ITS:
  General Partner       ITS:   President    
 
                                            BY:   /s/ Martyn J. Webster        
                     
 
              ITS:   Vice President of Finance    

29